Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 1 of 21 Page ID #:2950



   RONALD CAMHI (SBN 156316)
 1  Rcamhi@mrllp.com
   WARREN KOSHOFER (SBN 213350)
 2  Wkoshofer@mrllp.com
   MICHELMAN & ROBINSON, LLP
 3 10880 Wilshire Boulevard, 19th Floor
   Los Angeles, CA 90024
 4 Telephone: (310) 299-5500
   Facsimile: (310) 299-5600
 5
     Attorneys for Defendants, Cross-Claimants and Counterclaimants:
 6 METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN,
     AND PAULA BUSCH LUPPEN
 7
                         UNITED STATES DISTRICT COURT
 8
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                        WESTERN DIVISION – LOS ANGELES
10
     ALISU INVESTMENTS, LTD. and                CASE NO.: 2:16-cv-00686 MWF
11                                              (PJWx)
     KARGO GROUP GP, LLC,
12
                    Plaintiffs,                 METAL PRODUCTS
13                                              ENGINEERING, LUPPE RIDGWAY
     v.                                         LUPPEN, AND PAULA LUPPEN’S
14                                              MOTION FOR LEAVE TO FILE A
     TRIMAS CORPORATION d/b/a NI                THIRD AMENDED
15                                              COUNTERCLAIM AGAINST
     INDUSTRIES, INC., BRADFORD                 PLAINTIFFS
16   WHITE CORPORATION, LUPPE
17   RIDGWAY LUPPEN, PAULA
                                                Fifth Amended Complaint
     BUSCH LUPPEN, METAL                        Filed: April 23, 2018
18   PRODUCTS ENGINEERING,
     DEUTSCH/SDL, LTD., RHEEM                   Jury Trial: November 3, 2020
19
     MANUFACTURING COMPANY, and                 Date: March 16, 2020
20   INFINITY HOLDINGS, LLC,                    Time: 10:00 a.m.
                                                Dept: Courtroom 5A
21
                    Defendants.
22
     METAL PRODUCTS
23   ENGINEERING, LUPPE RIDGWAY
24   LUPPEN, and PAULA BUSCH
     LUPPEN,
25               Counterclaimants,
26
     v.
27
28                                          1
      METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
             MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 2 of 21 Page ID #:2951




 1   ALISU INVESTMENTS, LTD. and
     KARGO GROUP GP, LLC,
 2
 3                   Counter-Defendants.

 4   METAL PRODUCTS
 5   ENGINEERING, LUPPE RIDGWAY
     LUPPEN, and PAULA BUSCH
 6   LUPPEN,
 7
                     Cross-Claimants,
 8   v.
 9
     TRIMAS CORPORATION d/b/a NI
10   INDUSTRIES, INC., BRADFORD
11   WHITE CORPORATION,
     DEUTSCH/SDL, LTD., RHEEM
12   MANUFACTURING COMPANY,
13   INFINITY HOLDINGS, LLC, and
     SAFETY-KLEEN SYSTEMS, INC.
14
15                   Cross-Defendants.

16
17         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
18   ATTORNEYS OF RECORD:
19         PLEASE TAKE NOTICE THAT on March 16, 2020 at 10:00 a.m., or as soon
20   thereafter as this matter may be heard, before the Honorable Michael W. Fitzgerald,
21   in Courtroom 5A of the United States District Court for the Central District of
22   California, located at 350 West First Street, Los Angeles, California 90012,
23   Defendants / Counterclaimants Metal Products Engineering, Luppe Ridgway Luppen,
24   and Paula Busch Luppen (collectively, the “Metal Product Parties”) will move the
25   Court for leave to file a Third Amended Counterclaim.
26         Since the filing of the Second Amended Counterclaim in December 2018,
27   substantial environmental testing has been conducted on the subject real property of
28
                                              2
      METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
             MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 3 of 21 Page ID #:2952




 1   Plaintiffs / Counter-Defendants Alisu Investments, Ltd. and Kargo Group GP, LLC
 2   (collectively, the “Alisu Parties”) located at 4901 S. Boyle Avenue, Vernon,
 3   California (“Plaintiffs’ Property”), as well as on the subject real property of the Metal
 4   Product Parties located at 3050 Leonis Boulevard, Vernon, California (“Metal Product
 5   Property”). Such environmental testing, and the reports made to the California
 6   Department of Toxic Substances (“DTSC”) and comments made by the DTSC relating
 7   to same, has shown that the soil, soil gas, and groundwater at, beneath, and emanating
 8 from Plaintiffs’ Property is heavily contaminated by, among other harmful chemicals,
 9 tetracholorethylene (“PCE”), trichloroethylene (“TCE”), trichlorofluoromethane
10   (“Freon 11”), benzene and chloroform, and that such contaminants have, are, and
11   continue to migrate to the Metal Product Property causing and/or substantially
12   contributing to the harm, damage and losses suffered by the Metal Product Parties.
13         Through the recent environmental testing at Plaintiffs’ Property and the Metal
14 Product Property, the Metal Product Parties have learned and confirmed that, among
15 other things, they have been and are continuing to be exposed to: (a) the inhalation of
16 contaminants within soil particulates blowing in the ambient air from the Plaintiffs’
17 Property to the Metal Product Property; and (b) the intrusion of soil gas vapors
18 emanating from Plaintiffs’ Property and migrating to and into the indoor air of the
19 building at the Metal Product Property.
20         An extraordinary amount of environmental testing and data production has
21 occurred within the past five months. For example:
22         (1) Plaintiffs submitted a Human Health Risk Assessment to the DTSC dated
23             September 4, 2019 (which the DTSC criticized and otherwise commented
24             on by way of correspondence dated November 8, 2019);
25         (2) Plaintiffs submitted a Supplemental Site Assessment III and Second Semi-
26             Annual 2019 Groundwater Monitoring Report to the DTSC dated October
27
28
                                                3
      METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
             MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 4 of 21 Page ID #:2953




 1          17, 2019 (which the DTSC criticized and otherwise commented on by way
 2          of correspondence dated December 31, 2019);
 3       (3) Plaintiffs, with the consent and cooperation of the Metal Product Parties,
 4          conducted soil sampling on the Metal Product Property on October 19, 2019,
 5          which largely came back non-detect at all sampling locations for all
 6          contaminants;
 7       (4) The Metal Product Parties, with the consent and cooperation of Plaintiffs,
 8          conducted soil gas sampling on Plaintiffs’ Property on October 25, 2019,
 9          which revealed extraordinarily high levels of, among other contaminants,
10          PCE, TCE, Freon 11 and Chloroform;
11       (5) Plaintiffs, with the consent and cooperation of the Metal Products Parties,
12          conducted soil gas sampling on the Metal Product Property on November 2,
13          2019, which largely came back non-detect for the contaminants tested for,
14          with limited exceptions being PCE, TCE and Freon 11, which were
15          nominally found in some locations at levels slightly above detection limits,
16          but orders of magnitude less than what was concurrently found on Plaintiffs’
17          Property which is immediately south of the Metal Product Property;
18       (6) The DTSC, in commenting on Plaintiffs’ Human Health Risk Assessment
19          on November 8, 2019, stated “highly elevated concentrations of PCE and
20          TCE exist in soil gas beneath the [Plaintiffs’] Site. Other VOCs have
21          elevated concentrations in some samples, but the soil gas data cannot be
22          adequately evaluated at several sample locations/depths for the risk to
23          indoor air for benzene, chloroform and carbon tetrachloride because of high
24          detection limits due to the highly elevated concentrations of PCE and TCE.
25          Even so, it is apparent there is a risk of vapor intrusion from VOCs, along
26          with a risk to indoor commercial/industrial workers …”; and
27
28
                                            4
     METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
            MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 5 of 21 Page ID #:2954




 1         (7) The DTSC, in commenting on Plaintiffs’ Supplemental Site Assessment III
 2            and Second Semi-Annual 2019 Groundwater Monitoring Report on
 3            December 31, 2019, stated “Soil vapor data indicate a significant VOC
 4            plume exists beneath the [Plaintiffs’] Site. The plume extends offsite to the
 5            north, northeast, … and northwest.
 6         Due to the above (and additional testing not specifically referenced), the Metal
 7 Product Parties’ are concerned over the migration of contaminants from the Plaintiffs’
 8 Property to the Metal Product Property and relatedly, the health of the individuals who
 9 work at Metal Products (including Paula and Ridge Luppen). Indeed, the Metal
10 Product Parties also recently discovered that the indoor air of the building on their
11 property has elevated levels of PCE and Chloroform; two of the chemicals that
12 extensively exist in the soil gas at Plaintiffs’ Property and has migrated to and intruded
13 into the building at the Metal Product Property.
14         Accordingly, the Metal Product Parties now diligently seek leave to amend to
15 their counterclaim against Plaintiffs to, among other things, add: (1) new factual
16 allegations as further support for and additional grounds for the previously plead
17 causes of action; and (2) a new cause of action for negligent infliction of emotional
18 distress. Respectfully, Plaintiffs will suffer no prejudice due to the filing of the Metal
19 Product Parties Third Amended Counterclaim.
20         This motion seeks entry of an Order granting Metal Product Parties’ Motion for
21 Leave to Amend in its entirety and is based upon this Notice of Motion, the following
22 Memorandum of Points and Authorities, the Declaration of Warren Koshofer in
23   support, the filings and record in this case, arguments of counsel, and such other
24   evidence as may be allowed at the hearing on this motion.
25         This motion is made following the conference of counsel pursuant to L.R. 7-3
26   which took place on February 7, 2020, and again on February 13, 2020.
27
28
                                                5
      METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
             MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 6 of 21 Page ID #:2955




 1   DATED: February 14, 2020         Respectfully submitted,
 2                                    MICHELMAN & ROBINSON, LLP
 3
 4
                                By:
                                      Ronald Camhi
 5                                    Warren Koshofer
                                      Attorneys for Metal Products Engineering,
 6                                    Luppe Luppen, and Paula Luppen
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         6
      METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
             MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 7 of 21 Page ID #:2956




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         It is out of an abundance of caution that this Motion for Leave to File a Third
 4   Amended Counterclaim (“Motion”) is filed. When the trial date and pre-trial schedule
 5   for this case was modified by way of Order dated May 10, 2019 granting Plaintiffs’
 6   Motion to Modify Pre-Trial Scheduling Order (“May 2019 Scheduling Order”), the
 7   trial and other dates were continued, but the last day to amend pleadings was not
 8   mentioned. Thus, this Motion sets forth the good faith bases for the Metal Product
 9   Parties’ Motion.
10         Recently conducted environmental testing on the subject real property of
11   Plaintiffs / Counter-Defendants Alisu Investments, Ltd. and Kargo Group GP, LLC
12   (collectively, the “Alisu Parties”) located at 4901 S. Boyle Avenue, Vernon,
13   California (“Plaintiffs’ Property”), as well as on the subject real property of the Metal
14   Product Parties located at 3050 Leonis Boulevard, Vernon, California (“Metal
15   Product Property”), warrants the amending of the Metal Product Parties’
16   counterclaim against Plaintiffs. Indeed, over the last five months an extraordinary
17   amount of environmental testing and data production has occurred, including, but not
18   limited to: (1) Plaintiffs’ Human Health Risk Assessment dated September 4, 2019
19   (“Plaintiffs’ HHRA”), (2) Plaintiffs’ Supplemental Site Assessment III and Second
20   Semi-Annual 2019 Groundwater Monitoring Report dated October 17, 2019 (“EAI
21   October 2019 Report”), (3) soil sampling on the Metal Product Property on October
22   19, 2019, (4) soil gas sampling on Plaintiffs’ Property on October 25, 2019, (5) soil
23 gas sampling on the Metal Product Property on November 2, 2019, (6) the California
24 Department of Toxic Substances’ (“DTSC”) November 8, 2019 comments to
25   Plaintiffs’ HHRA (“DTSC November 8 Letter”), and (7) the DTSC’s December 31,
26   2019 comments to Plaintiffs’ Supplemental Site Assessment III and Second Semi-
27 Annual 2019 Groundwater Monitoring Report (“DTSC December 31 Comments”).
28                                      1
      METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
             MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 8 of 21 Page ID #:2957




 1         Based upon the wealth of new data, the Metal Product Parties have learned and
 2   confirmed, among other things: (1) that Plaintiffs’ allegations against the Metal
 3   Product Parties as asserted in the fourth and fifth amended complaints filed in this
 4   action were, and are, devoid of evidentiary support; (2) that directly contrary to
 5   Plaintiffs’ allegations against the Metal Product Parties, it is extensive contamination
 6   from the Plaintiffs’ Property that has been migrating to the Metal Product Property
 7   and damaging the Metal Product Parties by, among other things, impacting the value
 8   and marketability of the Metal Product Property; (3) that the Metal Product Parties
 9   have been and are continuing to be exposed to the inhalation of contaminants within
10   soil particulates blowing in the ambient air from the Plaintiffs’ Property to the Metal
11   Product Property, and within soil gas vapors emanating from Plaintiffs’ Property and
12   migrating to and intruding into the indoor air of the building at the Metal Product
13   Property.
14         Due to this newly learned information, the Metal Product Parties are entitled
15   to amend to their counterclaim to, among other things, add: (1) new factual
16   allegations as further support for and additional grounds for the previously plead
17   causes of action; and (2) a new cause of action for negligent infliction of emotional
18   distress. As explained below, respectfully, the Court should modify the Order dated
19 May 10, 2019 granting Plaintiffs’ Motion to Modify Pre-Trial Scheduling Order
20   (“May 2019 Scheduling Order”) to permit the Metal Product Parties’ filing of the
21   Third Amended Counterclaim attached to this Motion.
22         Respectfully, the Motion is supported by good cause and Plaintiffs will not be
23   prejudiced by the Court’s granting of the Motion. Indeed, under Federal Rules of
24   Evidence Rule 16(b)’s good cause standard, courts routinely grant parties leave to
25   amend if the party diligently seeks to amend its complaint after discovering new facts
26   through discovery. That is precisely what is occurring here. Further, Plaintiffs have
27   no legitimate grounds to challenge the filing of the Metal Product Parties’ proposed
28
                                                2
      METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
             MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 9 of 21 Page ID #:2958




 1   Third Amended Counterclaim. The Metal Product Parties did not act with undue
 2 delay, bad faith or dilatory motive. Indeed, the new facts were, in large part, obtained
 3 from Plaintiffs recent supplemental document productions. Moreover, Plaintiffs have
 4 plenty of time to prepare for trial against the Metal Product Parties’ new factual
 5 allegations and claim. Accordingly, there is no prejudice to Plaintiffs to warrant
 6 denial of the Motion.
 7 II.     PERTINENT FACTUAL BACKGROUND
 8         A. Fifth Amended Complaint
 9         After three prior iterations of a complaint against the operators of the Plaintiffs’
10 Property, Plaintiffs amended this action via a fourth amended complaint that
11   vexatiously added the Metal Product Parties as defendants through assertion of
12   purported factual contentions that were when made, and have now definitively been
13   proven to be, utterly lacking in evidentiary support. Simply put, the new data that has
14   been generated over the past five months definitively shows that Plaintiffs’ bald
15   claims that the Metal Product Parties are responsible in part for the extensive
16   contamination present in the soil, soil gas and groundwater at Plaintiffs’ Property are
17   meritless. That same new data definitively shows that the extensive contamination
18   present on Plaintiffs’ Property has and continues to migrate to the Metal Product
19   Property, causing great harm to the Metal Product Parties; far moreso than was known
20   when the Metal Product Parties filed their Second Amended Counterclaim against
21   Plaintiffs a little more than a year ago.
22         B. Environmental Testing at Plaintiffs’ Property
23         On or before June 2013, Plaintiffs retained Environmental Audit, Inc. (“EAI”)
24   to perform an environmental assessment of the Plaintiffs’ Property, including testing
25   the soil, soil gas, and groundwater for volatile organic compounds and metals. EAI’s
26   assessment and testing from June 2013 to February 2018 showed that the soil, soil
27   gas, and groundwater at Plaintiffs’ Property was heavily contaminated by, among
28
                                                 3
      METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
             MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 10 of 21 Page ID
                                      #:2959



 1    other harmful chemicals, tetracholorethylene (“PCE”), trichloroethylene (“TCE”),
 2    trichlorofluoromethane (“Freon 11”), benzene and chloroform.
 3          According to data tables provided by EAI, including ones provided to the DTSC
 4    in the EAI October 2019 Report, soil contaminated with PCE above regulatory
 5 screening levels (some as more than 1000 times such levels) was found extensively
 6 throughout Plaintiffs’ Property. Indeed, per the EAI data table included with the EAI
 7 October 2019 Report, 113 of the 123 locations sampled on Plaintiffs’ Property (92%)
 8 has levels of, among other hazardous substances, PCE in the soil that are well above
 9 the applicable 0.005 mg/kg regulatory screening level for PCE. These findings were
10 made despite adequate sampling. Indeed, for example, on July 18, 2018, the DTSC
11 stated it “has not approved any work that resulted in the creation of soil stockpiles on
12 the Alisu property.” The DTSC further stated that the “sampling density used to obtain
13 [the] data [submitted by EAI on February 28, 2018] was not obtained pursuant to any
14 DTSC approved Workplan.” Simply put then, the sampling density EAI used to
15 sample the soil at Plaintiffs’ Property did not comply with industry standards and was
16 not representative of the contamination that lurked in the soil at Plaintiffs’ Property.
17 To this end, the DTSC, in the DTSC December 31 Comments, stated that the “DTSC
18 will require a new data set for the soil and soil vapor in the area where the Widrows
19 were located.”
20          As reported in the EAI October 2019 Report, EAI also found, among other
21 things, PCE, TCE, chloroform and perchlorate in groundwater samples taken from
22 beneath the Plaintiffs’ Property. All such chemicals were used and released on
23 Plaintiffs’ Property. None of these chemicals were used or released at the Metal
24 Product Property. Further, in numerous written reports to the DTSC, Plaintiffs and
25 EAI admit that data from the ongoing cleanup of TCE at the Pechiney Cast Plate
26 property located at 3200 Fruitland Avenue, Vernon, California, two blocks south of
27 Plaintiffs Property, shows the groundwater flowing from the east-southeast to the
28
                                               4
       METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
              MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 11 of 21 Page ID
                                      #:2960



 1    west-northwest; to wit, from Plaintiffs Property to the Metal Product Property. Indeed,
 2    in the DTSC December 31 Comments, DTSC stated that groundwater is flowing …
 3    “to the northeast in the northeast portion of the [Plaintiffs] Site.”
 4          Further, as reported in both Plaintiffs’ HHRA and the EAI October 2019
 5    Report, EAI has consistently found extraordinarily high levels of, among other things,
 6    PCE, TCE, Freon 11 and chloroform in soil gas samples taken from beneath Plaintiffs’
 7    Property. Indeed, in the DTSC November 8 Letter, the DTSC stated “Highly elevated
 8    concentrations of PCE and TCE exist in soil gas beneath the [Plaintiffs] Site. Other
 9    VOCs have elevated concentrations in some samples, but the soil gas data cannot be
10    adequately evaluated at several sample locations/depths for the risk to indoor air for
11    benzene, chloroform and carbon tetrachloride because of high detection limits due to
12    the highly elevated concentrations of PCE and TCE. Even so, it is apparent there is
13    a risk of vapor intrusion from VOCs, along with a risk to indoor commercial/industrial
14    workers … Due to the high concentrations of PCE and TCE in the soil gas, the soil
15    gas samples had to be diluted, which raised the detection limit for all other
16    constituents.” None of the referenced chemicals were used or released at the Metal
17    Product Property. However, they all were used and released at Plaintiffs’ Property.
18    Indeed, in confirming “who is contaminating who”, the DTSC stated, in the DTSC
19    December 31 Comments, that “Soil vapor data indicate a significant VOC plume
20    exists beneath the [Plaintiffs] Site. The plume extends offsite to the north, northeast,
21    … and northwest. Of course, it is the Metal Product Property that is immediately north
22    of Plaintiffs’ Property.
23          C. Metal Products Parties’ Counterclaim
24          Long before the aforementioned data was obtained, the Metal Product Parties
25    filed a counterclaim against Plaintiffs on July 30, 2018 for: (1) contribution under
26    CERCLA; (2) injunctive relief and costs under RCRA; (3) continuing nuisance; (4)
27    continuing trespass; (5) negligence; and (6) declaratory relief. Similarly, and again
28
                                                  5
       METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
              MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 12 of 21 Page ID
                                      #:2961



 1    before the foregoing data was developed, the Metal Product Parties filed their
 2    operative Second Amended Counterclaim on December 21, 2018. The Second
 3    Amended Counterclaim remained factually consistent to the original counterclaims.
 4    As illustrated above, in the year since the filing of the Second Amended
 5    Counterclaim, substantial environmental testing and reporting have been completed.
 6    That new evidence informs and confirms that, among other things: (1) contaminants
 7 within soil particulates have been and continue to blow in the ambient air from the
 8 Plaintiffs’ Property to the Metal Product Property; and (2) soil gas vapors emanating
 9 from Plaintiffs’ Property have been and continue to migrate to and into the indoor air
10 of the building at the Metal Product Property. Due to the new data and testing
11 described herein. and additional evidence, data and testing not specifically referenced
12 in this Motion, the Metal Product Parties’ concerns over the migration of
13 contaminants from the Plaintiffs’ Property to the Metal Product Property are
14 heightened and relatedly, new concerns have emerged over the health of the
15 individuals who work at the Metal Product Property.
16          D. Meet and Confer with Plaintiffs
17          Pursuant to the above, the Metal Product Parties are diligently seeking leave to
18    amend to their counterclaim. To this end, on February 7, 2020, and again on February
19    13, 2020, counsel for Plaintiffs and the Metal Product Parties met and conferred
20    regarding the filing of this Motion. Plaintiffs counsel indicated that, while preserving
21    all rights concerning the allegations in the proposed Third Amended Complaint, that
22    they had no objection to the filing of the Motion.
23       III.   ARGUMENT
24          “A party may amend its pleading only with the opposing party's written consent
25    or the court's leave.” Fed. R. Civ. P. 15. Generally, courts “should liberally allow a
26    party to amend its pleading.” Sonoma Cty. Ass'n of Retired Employees v. Sonoma Cty.,
27    708 F.3d 1109, 1117 (9th Cir. 2013); Fed. R. Civ. P. 15. (“The court should freely
28
                                                 6
       METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
              MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 13 of 21 Page ID
                                      #:2962



 1    give leave when justice so requires.”). As such, leave to amend pleadings is freely
 2    given unless the opposing party makes a showing of undue prejudice, or bad faith, or
 3    dilatory motive on the part of the moving party. Foman v. Davis, 371 U.S. 178, 181
 4    (1962); Ynclan v. Dep't of Air Force, 943 F.2d 1388, 1391 (5th Cir. 1991) (noting the
 5    grounds for denying leave to amend are limited).
 6          In the event the deadline for amending pleadings has passed on the court’s
 7    Scheduling Order, the party seeking leave to amend must modify the scheduling order
 8    to permit the amendment. Fed. R. Civ. P. 16. “Federal Rule of Civil Procedure 16(b)
 9    ‘provides that a district court’s scheduling order may be modified upon a showing of
10    ‘good cause,’ an inquiry which focuses on the reasonable diligence of the moving
11    party.’” Baskin v. San Diego County, 2010 WL 4009663 at *1 (S.D. Cal. 2010) (citing
12    Noyes v. Kelly Servs., 488 F.3d 1163, 1174 (9th Cir. 2007)). “Federal Rules of
13    Evidence Rule 16(b)’s standard primarily considers the diligence of the party seeking
14    the amendment.” Fru-Con Const. Corp. v. Sacramento Mun. Utility Dist., 2006 WL
15    3733815 at *5 (E.D. Cal. 2006).
16          Respectfully, the Court can and should modify the May 2019 Scheduling Order
17 to permit the Metal Product Parties’ filing of a Third Amended Counterclaim as: (1)
18    the Motion is supported by good cause, and (2) Plaintiffs will not be prejudiced.
19          A.     Metal Product Parties’ Have Demonstrated Good Cause
20          Good cause supports modifying the May 2019 Scheduling Order. As fully
21    described above, substantial new evidence and data has been obtained by the Metal
22    Product Parties over the past five months. Substantial testing has occurred on both
23    the Plaintiffs’ Property and the Metal Product Property, which uncovered further
24    support for the Metal Product Parties’ claims that Plaintiffs were and are
25 contaminating the Metal Product Property. To that end, recent testing and revelations,
26 including statements by the DTSC, have uncovered health concerns for the
27 individuals who work at the Metal Product Property stemming from the migration of
28
                                                7
       METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
              MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 14 of 21 Page ID
                                      #:2963



 1    contaminants from Plaintiffs Property to the Metal Product Property. Once the Metal
 2    Product Parties’ learned such information, they diligently prepared this Motion and
 3    met and conferred with Plaintiffs over the proposed Third Amended Counterclaim.
 4    Accordingly, the Court should permit modification of the May 2019 Scheduling
 5    Order and allow the Metal Product Parties to file their Third Amended Counterclaim.
 6            Courts routinely hold that the discovery of new facts serves as good cause for
 7    amending of a pleading after the deadline for leave to amend has passed. In Navarro
 8    v. Eskanos & Alder, 2006 WL 3533039 *1 (N.D. Cal. Dec. 7, 2006), the plaintiff
 9    missed the deadline for filing an amended complaint by five months. Id. at *2.
10    Plaintiff argued that she could not have discovered the basis for her new allegations
11    until she had deposed defendants’ employees. Ibid. The court agreed with plaintiff.
12    The court reasoned that “Plaintiff could not have obtained the information about the
13    role of Eskanos & Alder’s staff attorneys in collection practices until after conducting
14    discovery and deposing the employees.” Ibid. The court held that “plaintiff has
15    shown good cause to amend her complaint” because she showed “diligence by
16    seeking leave to amend her complaint upon learning of the basis for her new claims.”
17    Ibid.
18            Similarly, in Ivy v. Mayet, 2015 WL 8641144 *1 (N.D. Cal. Dec. 14, 2015),
19    the Court granted plaintiff leave to amend a complaint after the plaintiffs missed the
20    Court-imposed deadline of July 1, 2015 by over four months. Id. at *1. Despite the
21    fact plaintiffs missed this deadline, the Court reasoned “Plaintiffs have established
22    good cause for failing to amend the complaint before the Court’s deadline.” The
23    Court reasoned that there was “no evidence that Plaintiffs could have obtained the
24    information concerning HPM Investments until after conducting discovery.” Id. at
25    *2. Based on this reasoning the Court granted plaintiffs’ motion for leave to file a
26    second amended complaint. Ibid. See also Fru-Con Const. Corp., supra, 2006 WL
27    at *5 (granting motion for leave to amend and reasoning that “[a]llowing parties to
28
                                                 8
       METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
              MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 15 of 21 Page ID
                                      #:2964



 1    amend based on information obtained through discovery is common and well
 2    established”) (emphasis added).
 3          The reasoning of Navarro, Ivy, and Fru-Con Const. Corp. apply with equal
 4    force to the current circumstances. As explained in detail above, the Metal Product
 5    Parties learned of additional facts and evidence during discovery obtained from
 6 October 2019 through January 2020. After learning of such facts and evidence, the
 7 Metal Product Parties diligently filed this Motion. Indeed, the Metal Product Parties
 8 shared a copy of the proposed Third Amended Counterclaim with Plaintiffs’ counsel
 9 during the parties’ meet and confer discussions.
10          B.     Plaintiffs Will Suffer No Prejudice If the Motion is Granted
11          No legitimate grounds exist to deny the Metal Product Parties’ Motion. Trial
12 is over nine months away. Discovery remains open. The new evidence and data
13 obtained by the Metal Product Parties that gives rise to the Motion was generated by
14 Plaintiffs and only recently produced by Plaintiffs to the Metal Product Parties.
15 Further, the Metal Product Parties are only adding one new cause of action, and thus,
16 although far more supported by irrefutable data than before, the fundamental basis of
17 the Metal Product Parties’ counterclaim has not changed.
18          California courts have found that a fast approaching trial date or the close of
19    discovery is not enough to establish prejudice. Ross v. Pioneer Life Ins. Co., 545 F.
20    Supp. 2d 1061, fn. 2 (C.D. Cal. 2008) (granting plaintiff’s motion for leave to amend
21    the complaint four months after the discovery cut-off date and a mere two months
22    prior to trial); See also Lazuran v. Kemp, 142 F.R.D. 466, 468, 470 (W.D. Wash.
23    1991) (granting leave to amend the complaint despite the fact that discovery was
24    closed and trial was “only two and a half months away”); Fru-Con Const. Corp.,
25    supra, 2006 WL at *5. In Fru-Con Const. Corp., the non-moving party argued that
26    it would be prejudiced by the addition of two additional parties because the discovery
27    deadline would have to be extended and the trial would be made substantially more
28
                                                9
       METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
              MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 16 of 21 Page ID
                                      #:2965



 1    complicated. Fru-Con Const. Corp. at *5. The court disagreed reasoning that most
 2 of the facts had “already been revealed in discovery. Moreover, information about
 3 how the three entities are related is information which Bilfinger and Fru-Con Holding
 4 possess.” Ibid. Finally, the court reasoned that the “fact the amended counterclaim
 5 may cause more work does not constitute prejudice.” Ibid.
 6          As in Fru-Con Const. Corp., Plaintiffs will suffer no prejudice if the Court
 7 permits the Metal Products Parties to amend their counterclaim. First, the new facts
 8    and evidence were obtained, in large part, from Plaintiffs. Second, Plaintiffs still have
 9    plenty of time to prepare for trial against the Metal Product Parties’ new factual
10    allegations and singular new claim. Indeed, discovery is still open and trial in this
11    action is not set to occur for another nine months. In sum, Plaintiffs cannot claim any
12    undue prejudice by the filing of the Metal Product Parties’ proposed Third Amended
13    Counterclaim.
14    IV.   CONCLUSION
15          For the foregoing reasons, the Metal Product Parties respectfully request that
16    the Court grant leave to file the proposed Third Amended Counterclaim.
17
18    DATED: February 14, 2020                Respectfully submitted,
19                                            MICHELMAN & ROBINSON, LLP
20
                                       By:
21
                                              Ronald Camhi
22                                            Warren Koshofer
                                              Attorneys for Metal Products Engineering,
23
                                              Luppe Ridgway Luppen, and Paula Busch
24                                            Luppen
25
26
27
28
                                                 10
       METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
              MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 17 of 21 Page ID
                                      #:2966



 1                      DECLARATION OF WARREN KOSHOFER
 2          I, Warren Koshofer, declare as follows:
 3          1.     I am an attorney licensed to practice law before all courts of the State of
 4    California and am a partner at Michelman & Robinson, LLP, counsel for Defendants
 5 and Counterclaimants Metal Products Engineering, Luppe Luppen, and Paula Luppen
 6 (the “Metal Product Parties”) in this action. The following facts are within my personal
 7    knowledge and, if called as a witness herein, I could and would competently testify
 8    thereto.
 9          2.     Attached hereto as “Exhibit A” is a true and correct copy of the Metal
10    Product Parties’ proposed Third Amended Counterclaim.
11          3.     Attached hereto as “Exhibit B” is a true and correct copy of the redline
12    changes from the Metal Product Parties’ currently operative Second Amended
13    Counterclaim and proposed Third Amended Counterclaim.
14          4.     On February 7, 2020, and again on February 13, 2020, I met and
15 conferred with counsel for Plaintiffs / Counter-Defendants Alisu Investments, Ltd.
16 and Kargo Group GP, LLC (“Plaintiffs”) regarding the proposed Third Amended
17    Counterclaim and the filing of the Metal Product Parties’ within Motion for Leave to
18    file same.
19          I declare under penalty of perjury, under the laws of the United States of
20    America, that the foregoing is true and correct.
21
22          Executed this 14th day of February 2020 in New York, New York.
23
24                                           _______________________________
                                             Warren Koshofer
25
26
27
28
                                                11
       METAL PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA LUPPEN’S
              MOTION FOR LEAVE TO FILE A THIRD AMENDED COUNTERCLAIM
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 18 of 21 Page ID
                                      #:2967


                                      PROOF OF SERVICE
 1
 2
      STATE OF CALIFORNIA             )
                                      ) ss:
 3    COUNTY OF ORANGE                )
 4          I am employed in the County of Orange, State of California. I am over the age of
 5    18, and not a party to the within action. My business address is 17901 Von Karman
      Avenue, 10th Floor, Irvine, CA 92614.
 6
 7
          On February 14, 2020, I served the foregoing document(s) described as: METAL
 8    PRODUCTS ENGINEERING, LUPPE RIDGWAY LUPPEN, AND PAULA
 9
      LUPPEN’S MOTION FOR LEAVE TO FILE A THIRD AMENDED
      COUNTERCLAIM AGAINST PLAINTIFFS,
10
             on the interested parties by placing a true copy thereof in a sealed envelope(s)
11    addressed as follows:
12                            - SEE ATTACHED SERVICE LIST -
13          (BY MAIL) I caused each such envelope, with postage thereon fully prepaid, to
14          be placed in the United States mail at Irvine, California. I am readily familiar
            with the practice of Michelman & Robinson LLP for collection and processing of
15
            correspondence for mailing, said practice being that in the ordinary course of
16          business, mail is deposited in the United States Postal Service the same day as it
17
            is scheduled for collection. I am aware that on motion of the party served, service
            is presumed invalid if postal cancellation date or postage meter date is more than
18          one day after date of deposit for mailing in affidavit;
19
            (BY ELECTRONIC FILING WITH THE U.S. DISTRICT COURT) I certify
20
            that on February 14, 2020, I electronically transmitted the attached document to
21          the United States District Court and/or the US District Clerk’s Office using the
22
            ECF System for filing and transmittal of a Notice of Electronic Filing to the ECF
            registrants/recipients registered with the United States District Court according to
23          Federal District Court Rules requirements.
24
            (BY PERSONAL SERVICE) I delivered to an authorized courier or driver
25          authorized by ASAP Corporate Services to receive documents to be delivered on
26          the same date. A proof of service signed by the authorized courier is maintained
            in this office and available for inspection upon reasonable demand.
27
28          (BY ELECTRONIC MAIL) By personally transmitting to the above-named
            person(s), who has previously agreed to receive documents via electronic mail, to
            the e-mail address as shown above, on the date and time listed below, originating

                                                1
                                         PROOF OF SERVICE
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 19 of 21 Page ID
                                      #:2968


 1         from the Michelman & Robinson, LLP’s electronic mail address, pursuant to the
           C.R.C. 2060 and Government Code § 11440.20. A true copy of the above-
 2         described document(s) was transmitted by electronic transmission through the
 3         Michelman & Robinson, LLP’s mail server, which did not report any error in
           sending the transmission.
 4
 5         (BY OVERNIGHT MAIL) I am readily familiar with the practice of Michelman
 6         & Robinson LLP for the collection and processing of correspondence for
           overnight delivery and know that the document(s) described herein will be
 7         deposited in a box or other facility regularly maintained by Federal
 8         Express/United Postal Service/Overnite Express in Irvine, CA for overnight
           delivery;
 9
10         (STATE) I declare under penalty of perjury under the laws of the State of
11         California that the above is true and correct.
12         (FEDERAL) I declare under penalty of perjury that the above is true and correct.
13
14
            Executed on February 14, 2020, at Irvine, California.
15
16
                                              _______________________________
17                                            Christina Reyes
18
19
20
21
22
23
24
25
26
27
28




                                               2
                                        PROOF OF SERVICE
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 20 of 21 Page ID
                                      #:2969


 1                                      SERVICE LIST
                       Alisu Investments, et al. v. Trimas Corporation, et al.
 2
                    USDC, C.D. Cal. Case No.: 2:16-CV-00686-MWF (PJWx)
 3    Martin Quiñones, Esq.                          Attorneys for Plaintiffs and Cross-
 4    Matthew K Edling, Esq.                         Defendants
      SHER EDLING LLP                                ALISU INVESTMENTS, LTD. and
 5
      100 Montgomery St., Ste. 1410                  KARGO GROUP GP, LLC
 6    San Francisco, CA 94104
 7
      Tel: 628-231-2500
      Email: marty@sheredling.com
 8
 9    John J Allen. Esq.                           Attorneys for Defendants A.O. SMITH
      Tim C Hsu, Esq.                              and Cross-Complainant BRADFORD
10
      ALLEN MATKINS LECK GAMBLE                    WHITE CORPORATION
11    MALLORY AND NATSIS LLP
12
      865 South Figueroa Street, Suite 2800
      Los Angeles, CA 90071-2543
13    Tel: 213-622-5555; 213-620-8816 (fax)
14    jallen@allenmatkins.com
15    Charles H Pomeroy, IV, Esq.                  Attorneys for Defendant
16    Michael J. Stiles, Es.                       DEUTSCH/SDL, LTD.
      STILESPOMEROY LLP
17
      301 East Colorado Bloulevard Suite 600
18    Pasadena, CA 91101
19    Tel: 626-243-5599; 626-389-0599 (fax)
      cpomeroy@stilespomeroy.com
20
21    A David Youssefyeh                           Attorneys for Defendant
      ADY LAW GROUP PC                             INFINITY HOLDINGS, LLC
22
      1925 Century Park East Suite 1380
23    Los Angeles, CA 90067
24    Tel: 310-772-2872; 310-772-0020 (fax)
      david@adylaw.com
25
26    Douglas A Henderson, Esq.                    Attorneys for Defendant
      Matthew Liam Hofer, Esq.                     RHEEM MANUFACTURING
27
      KING AND SPALDING LLP                        COMPANY
28    1180 Peachtree Street NE Suite 1600
      Atlanta, GA 30309
      Tel: 404-572-2769; 404-572-5100 (fax)
      dhenderson@kslaw.com
                                                1
                                           SERVICE LIST
     Case 2:16-cv-00686-MWF-PJW Document 282 Filed 02/14/20 Page 21 of 21 Page ID
                                      #:2970


 1    Ernest John Hahn, Esq.                   Attorneys for Cross-Defendant
      MILHOUSE HAHN LLP                        SAFETY-KLEEN SYSTEMS, INC.
 2    2945 Townsgate Road Suite 200
 3    Westlake Village, CA 91361-5803
      Tel: 805-719-2795; 805-230-2281 (fax)
 4
      ehahn@millhousehahn.com
 5
 6    Henry J Drapalski, Esq.                  Attorneys for Defendant
      Norton Rose Fulbright LLP                TRIMAS CORPORATION
 7    555 South Flower Street 41st Floor
 8    Los Angeles, CA 90071
      Tel: 213-892-9200; 213-892-9494 (fax)
 9
      joseph.drapalski@nortonrosefulbright.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             2
                                        SERVICE LIST
